Citation Nr: 0939482	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the reduction of the evaluation for prostate 
cancer from 100 percent to 60 percent, effective February 1, 
2007, was proper.

2.  Entitlement to service connection for anemia.

3.  Entitlement to individual unemployability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In January 2007, the Veteran raised the issue of entitlement 
to service connection for Barrett's Esophagus.  This issue 
has not been developed for appellate review and is therefore 
referred to the RO for appropriate disposition.

The issues of entitlement to service connection for anemia 
and entitlement to individual unemployability are addressed 
in the remand portion of the decision below, and are remanded 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the RO reduced the 
disability evaluation for the Veteran's service-connected 
prostate cancer from a 100 percent evaluation to a 10 percent 
evaluation, effective February 1, 2007.  In a January 2008 
rating decision, the RO retroactively changed the reduction 
to 60 percent, effective February 1, 2007.

2.  The RO's decision to reduce the evaluation for the 
Veteran's service-connected prostate cancer from a 100 
percent evaluation to a 60 percent evaluation was supported 
by the evidence contained in the record at the time of the 
reduction and was made in compliance with applicable due 
process laws and regulations.




CONCLUSION OF LAW

The RO's decision to reduce the evaluation for the Veteran's 
service-connected prostate cancer from a 100 percent 
evaluation to a 60 percent evaluation was proper.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 
7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The duty to notify under the VCAA is triggered by the receipt 
of a claim.  In the case of a reduction, there has been no 
claim, and the duty is therefore not applicable.  Moreover, 
the regulation governing reduction, 38 C.F.R. § 3.105(e), 
contains its own notice provisions and procedures.  In the 
present case, the notice requirements with respect to the 
rating reduction have been met, and are addressed more 
specifically below.

The RO has obtained the Veteran's service treatment records, 
as well as his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was afforded a VA examination in February 2007 to 
determine the current severity of his service-connected 
prostate cancer.  38 C.F.R. § 3.159(c)(4).  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

In September 2005, the RO granted service connection for 
prostate cancer and assigned a 100 percent evaluation, under 
38 C.F.R. § 4.115b, Diagnostic Code 7528, effective May 31, 
2005.  By an October 2005 rating decision, the RO proposed 
reducing the Veteran's 100 percent evaluation to a 10 percent 
evaluation under 38 C.F.R. § 4.115a.  In an October 2006 
rating decision, the RO reduced the 100 percent evaluation to 
a 10 percent evaluation, effective February 1, 2007.  In 
January 2007, the Veteran submitted a notice of disagreement 
to the RO's October 2006 rating decision, contending that his 
service-connected prostate cancer warranted, at minimum, a 60 
percent evaluation.  By a January 2008 rating decision, the 
RO increased the 10 percent evaluation to 60 percent, 
effective February 1, 2007.  Thus, as the evaluation for the 
Veteran's service-connected prostate cancer was essentially 
reduced from 100 percent to 60 percent, the analysis in this 
case will focus on whether the reduction was proper based on 
the evidence of record.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the Veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By an October 2005 
rating decision and an October 2005 letter to the Veteran, 
the RO satisfied these procedural requirements.  In November 
2005, the RO received additional medical evidence from the 
Veteran.  In a letter accompanying this evidence, the Veteran 
requested that the RO schedule a personal hearing if it was 
determined by the RO that the evidence he submitted was not 
sufficient to show that compensation should be continued at 
100 percent.  In March 2006, a hearing was held at the RO.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the Veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  Id.  Here, notice 
was sent in a December 2006 letter and the effective date of 
the reduction was February 1, 2007.  The RO satisfied the 
requirements by allowing a 60-day period to expire before 
assigning the reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where an 
evaluation has continued at the same level for five or more 
years, the analysis is conducted under 38 C.F.R. § 3.344(a) 
and (b).  Here, the Veteran's 100 percent disability 
evaluation was awarded effective May 31, 2005, and was 
reduced effective February 1, 2007, less than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(c) applies.

Under 38 C.F.R. § 3.344(c), a reexamination that shows 
improvement in a disability warrants a reduction in the 
disability evaluation.  But VA rating reductions must be 
based upon review of the entire history of the Veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

A January 2004 letter from a private doctor indicated that 
the Veteran had been diagnosed with stage II adenocarcinoma 
of the prostate in December 2003.  A February 2004 private 
treatment record noted that the Veteran had completed five 
weeks of external beam radiation to the prostate and seminal 
vesicles, and that he tolerated treatment adequately with 
some mild to moderate bladder and bowel irritation.  A 
February 2004 private treatment record indicated that the 
Veteran had completed 12 treatments of radiation therapy.  It 
was noted that he was tolerating radiation therapy well.  The 
Veteran reported that he was experiencing more frequent 
urination, without blood, and occasional urgency, with 
irritation.  An April 2004 private treatment record also 
indicated that the Veteran had undergone external beam 
radiotherapy and brachytherapy.  It was noted that the 
integrity of the bladder and urethra were confirmed by 
cytoscopy.  A May 2005 letter from the Veteran's private 
doctor noted that in January 2004 through February 2004, he 
had been treated for prostate cancer with external beam 
radiation, and that he had also undergone an ultrasound-
guided iodine-125 seed implant in April 2004.  

In September 2005, a VA examination noted that in October 
2003, stage II adenocarcinoma of the prostate was diagnosed, 
with a Gleason score of 7 and a prostate-specific antigen 
(PSA) score of 5.6.  It was further noted that since 
undergoing brachytherapy in April 2004, the Veteran had been 
following-up with a urologist every three to six months, and 
that at his last visit a few months prior, he had a PSA score 
of 1.4.  The Veteran reported that for the past two years, he 
had been experiencing occasional nocturia once per night, 
with some change in sequence.  He also reported occasional 
hesitancy, with some postvoidal drip.  It was reported that 
the Veteran had a Foley catheter when he was being treated 
for pneumonia in 2003, but he had no catheterization either 
intermittently or continuously since that time.  It was 
further reported that the Veteran was not receiving any kind 
of treatment for his prostate cancer in the form of injection 
or tablet.  The Veteran denied any significant change in his 
sexual function, except slow decline which he thought was 
partly due to his blood pressure medications and age.  
Physical examination revealed normal adult male genitalia, 
with no penile discharge and no testicular masses.  The 
assessment was stage II adenocarcinoma of the prostate with a 
Gleason score of 7 and PSA scores of 5.6 in October 2004 and 
1.4 in June 2005.  It was noted that there was no recurrence 
of prostate cancer at the time of the examination.  

In a November 2005 statement in support of his claim, the 
Veteran contended that the September 2005 VA examiner based 
the assessment on benign prostate hypertrophy (BPH), rather 
than on prostate cancer.  The Veteran further contended that 
he had known that he had BPH for many years, and that he had 
been treating it with saw palmetto.  The Veteran further 
contended that the saw palmetto prevented him from excessive 
nighttime voiding and constant daytime voiding. 

At a March 2006 hearing at the RO, the Veteran testified that 
his urination was normal, he was seldom awaking in the middle 
of the night, and he still had residual seeds remaining in 
his system from his April 2004 seed implantation.  

A June 2006 VA treatment record indicated that the Veteran 
was undergoing radiation five times per week, and that as a 
result, he had irritable bowel syndrome.  The Veteran 
reported that he had decided not to undergo hormone therapy, 
and he denied any recent elevated PSA.  

A December 2006 private treatment record indicated that the 
Veteran was experiencing bowel movements several times per 
day, as well as urinary frequency at least 12 times per day.  
It was also reported that he was "unable to do work due to 
frequent bowel movements [and] urinary frequency."  

At a VA examination in February 2007, the Veteran reported 
that he had no recurrence of prostate cancer since September 
2005.  He also reported that he had been experiencing 
frequency of urination, urge incontinence, dribbling of urine 
in between voiding since his treatment for prostate cancer, 
erectile dysfunction with partial erections, and daily bowel 
urgency.  Upon examination, it was noted that the Veteran was 
wearing a diaper.  Genital examination was benign with a 
normal phallus and testes.  No inguinal scrotal mass, 
tenderness, bleeding, clubbing, or lymphadenopathy was noted.  
Digital rectal examination revealed a normal sphincter.  No 
prostate was felt.  The PSA score was 0.31.  Urinalysis was 
negative.  The diagnoses included status post external beam 
radiation therapy, as well as brachytherapy for prostate 
cancer in early 2004, with no recurrence of prostate cancer 
as per current examination; frequency of urination as well as 
urge incontinence and dribbling of the urine in between 
voiding, by history, since above treatment for prostate 
cancer, at least as likely as not related to above treatment 
for prostate cancer; bowel urgency, by history, since above 
treatment for prostate cancer in early 2004, at least as 
likely as not related to external beam radiation and 
brachytherapy for prostate cancer; and erectile dysfunction, 
at least as likely as not related to prostate cancer 
treatment.  

In a January 2008 statement in support of his claim, the 
Veteran contended that "[his] incontinence was at least once 
an hour which would be a minimum of 12 to 15 times daily, the 
bowel is uncontrollable, and would depend on the amount of 
liquids which is somewhat controlled."  The Veteran further 
contended that during the evening when he would drink less 
liquid, he was able to control his incontinence, but he still 
awakened a couple of times per night in order to relieve 
himself.  He also contended that he wore absorbent pads which 
had to be changed 3 to 5 times daily, as well as frequently 
during the evening hours.   

In the present case, the reduction from a 100 percent 
evaluation to, ultimately, a 60 percent evaluation, was 
proper.  At the time of the proposal and at the time of the 
reduction, there was no evidence of active disease, local 
reoccurrence, or metastasis, regardless of whether the 
prostate cancer was cured.  38 C.F.R. § 4.115a.  The 
Veteran's service-connected prostate cancer thus must be 
evaluated based on voiding dysfunction, as there was no 
evidence of renal dysfunction or of urinary tract infection.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7527, 7528.  At 
the time of the proposal to reduce the evaluation, and 
through to the time of the reduction to 60 percent, the 
Veteran's reported voiding dysfunction symptoms included 
urinary frequency twelve times per day, urge incontinence, 
occasional hesitancy, dribbling of urine, and changing of 
absorbent pads three to five times per day. 

For prostate cancer, following the cessation of surgical, x-
radiography, antineoplastic chemotherapy or other therapeutic 
procedure for malignancies of the genitourinary system, a 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  38 C.F.R. § 
4.115b, Diagnostic Code 7528.  Any change in evaluation based 
upon that or any subsequent examination is subject to 38 
C.F.R. § 3.105(e).  Id.  If there has been no local 
reoccurrence or metastasis, the disorder is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Id.  Additionally, postoperative 
residual disability of the prostate gland is rated as either 
a urinary tract infection or as voiding dysfunction, 
whichever is greater.  38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2009).

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
60 percent evaluation where the Veteran requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day; a 40 percent evaluation 
where he requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day; and a 20 percent 
evaluation where he requires the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Id.  For urinary frequency, a 40 percent evaluation is 
warranted for daytime voiding intervals of less than 1 hour 
or awakening to void 5 or more times per night; a 20 percent 
evaluation is assigned for daytime voiding intervals between 
1 and 2 hours or awakening to void 3 to 4 times per night; 
and a 10 percent evaluation is assigned for daytime voiding 
intervals between 2 and 3 hours or awakening to void 2 times 
per night.  Id.  For obstructed voiding, a 30 percent 
evaluation is warranted when there is urinary retention 
requiring intermittent or continuous catheterization.  Marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with one or more accompanying 
symptoms warrants a 10 percent evaluation.  A noncompensable 
evaluation is warranted for obstructive symptomatology with 
or without stricture disease, requiring dilatation 1 to 2 
times per year.  Id.

Therefore, the evidence shows that as of February 1, 2007, a 
60 percent evaluation was warranted as the Veteran reported 
that he had to change absorbent pads 3 to 5 times per day.  
38 C.F.R. § 4.115a.  Because there was no local reoccurrence 
or metastasis, a 100 percent evaluation is not for 
application.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  A 60 
percent evaluation is the highest evaluation available under 
these provisions and is the basis for the currently assigned 
evaluation.  Therefore, an evaluation in excess of 60 percent 
is not warranted for voiding dysfunction.  Accordingly, under 
the rating criteria for voiding dysfunction, a 60 percent 
evaluation is warranted as of February 1, 2007.  38 C.F.R. § 
4.115a.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture was not 
so unusual or exceptional in nature as to render the current 
rating inadequate.  The Veteran's prostate cancer is 
evaluated pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 
7528, the criteria of which is found by the Board to 
specifically contemplate the level of disability and 
symptomatology.  The evidence shows that as of February 1, 
2007, a 60 percent evaluation was warranted as the Veteran 
reported that he had to change absorbent pads 3 to 5 times 
per day.  38 C.F.R. § 4.115a.  When comparing this disability 
picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the disability rating 
assigned for his service-connected lumbar spine disorder 
during this period of time.  Because there was no local 
reoccurrence or metastasis, a 100 percent evaluation is not 
for application.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  
The criteria for the disability rating more than reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, the assigned schedular evaluation is adequate 
and no referral is required.

The preponderance of the evidence shows that the reduction of 
the evaluation for prostate cancer from 100 percent to 60 
percent, effective February 1, 2007 was proper.  As such, the 
benefit of the doubt doctrine is inapplicable, and the appeal 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The rating reduction for residuals of prostate cancer from a 
100 percent evaluation to a 60 percent evaluation was proper, 
and the appeal is denied.


REMAND

Regarding the issues of entitlement to service connection for 
anemia and entitlement to individual unemployability, the 
appeal must be remanded for issuance of a statement of the 
case.  When a notice of disagreement has been filed, the RO 
must issue a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995) (noting that the filing of a 
notice of disagreement initiates the appeal process and 
requires VA to issue a statement of the case).  

In a June 2008 rating decision, the RO denied the Veteran's 
claims for entitlement to service connection for anemia and 
entitlement to individual unemployability.  In a June 2008 
Statement of Accredited Representation in Appealed Case, VA 
Form 1-646, the Veteran's representative disagreed with that 
decision.  38 C.F.R. §§ 20.201, 20.302 (2009).  Specifically, 
the Veteran's representative stated that "other factors or 
conditions related to [p]rostate [c]ancer should be granted 
to include [i]ndividual [u]nemployability."  The Board 
construes the June 2008 statement of the Veteran's 
representative as a timely notice of disagreement with the 
RO's June 2008 rating decision.  As the RO has not yet issued 
a statement of the case, the Board is obligated to remand 
these issues.

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a statement of the 
case, as well as notification of the 
Veteran's appellate rights on entitlement 
to service connection for anemia and 
entitlement to individual unemployability.  
38 C.F.R. § 19.26 (2009).  The Veteran and 
his representative are reminded that to 
vest the Board with jurisdiction over the 
issues of entitlement to service 
connection for anemia and entitlement to 
individual unemployability, a timely 
substantive appeal to the June 2008 rating 
decision denying these claims must be 
filed.  38 C.F.R. § 20.202 (2009).  If the 
Veteran perfects the appeal as to these 
issues, the case must be returned to the 
Board for appellate review.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims for entitlement to 
service connection for anemia and 
entitlement to individual unemployability 
must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


